Fuller, J.
That the over due debt upon which this action was brought, was incurred for property obtained under false pretenses, was one of the grounds upon which an attachment issued, and this appeal is from an order of the circuit court discharging the same. In determining an appeal at this term from a similar order, in an action between the same parties, argued and submitted herewith, the law of this case was announced, Haney, J., .concurring specially. 9 S. D. 255, 68 N. W. 740. For the reasons there specified, the order appealed from is reversed.
Haney, J., dissenting.